NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10326

                Plaintiff-Appellee,             D.C. No. 4:11-cr-00288-JST-1

 v.
                                                MEMORANDUM*
SUSAN XIAO-PING SU, AKA Susan Su,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Susan Xiao-Ping Su appeals from the district court’s orders denying her

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and

subsequent motion for reconsideration. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Initially, the government is correct that Su’s notice of appeal from the denial

of her motion for compassionate release is untimely. See Fed. R. App. P. 4(b)(1).

Su’s motion for reconsideration did not toll the deadline to file a notice of appeal

because it was not filed within the requisite 14-day period. See United States v.

Lefler, 880 F.2d 233, 235 (9th Cir. 1989).

      However, even if Su’s appeal were timely as to both of the district court’s

orders, she is not entitled to relief. Contrary to Su’s arguments, the district court

did not abuse its discretion by denying compassionate release. See United States v.

Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (stating standard of review). The court

applied the correct legal standards, did not rely on any clearly erroneous facts, and

considered all of Su’s arguments and the relevant 18 U.S.C. § 3553(a) factors. See

18 U.S.C. § 3582(c)(1)(A) (district court must consider the applicable § 3553(a)

factors in assessing request for compassionate release); United States v. Carty, 520

F.3d 984, 992 (9th Cir. 2008) (en banc) (district court need not “tick off” all of the

§ 3553(a) factors to show that it has considered them). In light of the reasons cited

by the district court, which are supported by the record, the court did not abuse its

discretion by denying Su’s motion. See United States v. Robertson, 895 F.3d 1206,

1213 (9th Cir. 2018) (district court abuses its discretion only if its decision is

illogical, implausible, or not supported by the record).




                                           2                                     20-10326
      The district court also did not abuse its discretion by denying Su’s motion

for reconsideration, which did not identify any basis in law or fact warranting

reconsideration of the court’s prior order denying compassionate release. See

United States v. Tapia-Marquez, 361 F.3d 535, 537 (9th Cir. 2004) (stating

standard of review); School Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d

1255, 1263 (9th Cir. 1993) (describing circumstances warranting reconsideration).

      AFFIRMED.




                                         3                                    20-10326